Citation Nr: 0318940	
Decision Date: 08/04/03    Archive Date: 08/13/03	

DOCKET NO.  94-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain with degenerative joint and disc disease, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an effective date prior to January 17, 
2003, for individual unemployability.  


REPRESENTATION

Appellant represented by:  Colorado Division of Social 
Services.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2001, the Board remanded this case to the RO for 
additional development.  Two of the veteran's five claims at 
that time were fully addressed by the Board.  Accordingly, 
they are not before the Board at this time.  

In a March 2003 rating determination, entitlement to 
individual unemployability due to service-connected 
disabilities was granted.  Accordingly, this issue is not 
before the Board at this time.  The veteran was awarded a 
total rating based on individual unemployability due to his 
service-connected disabilities from January 17, 2003.  On 
March 27, 2003, the RO received a timely notice of 
disagreement to the effective date of January 17, 2003, for 
the award of a total rating.  The supplemental statement of 
the case issued on March 24, 2003, had addressed the issue of 
entitlement to an effective date prior to January 17, 2003, 
for individual unemployability.  

A supplemental statement of the case addressing the claim of 
entitlement to an effective date prior to January 17, 2003, 
for individual unemployability was issued by the RO in April 
2003.  In May 2003, the veteran filed a communication that 
the Board has found to be a timely substantive appeal to the 
April 2003 supplemental statement of the case.  Accordingly, 
the issue of entitlement to an effective date prior to 
January 17, 2003, for individual unemployability (a new 
claim) is before the Board at this time.  

In April 2003, the veteran stated that he wished to withdraw 
the issue of entitlement to an evaluation in excess of 
70 percent for a somatiform pain disorder.  Accordingly, this 
issue is no longer before the Board at this time.  

In June 2003, the Board contacted the veteran to inform him 
that the Veterans Law Judge who conducted his hearing in 
November 1995 was no longer employed with the Board.  In a 
response received in July 2003, the veteran stated that he 
did not wish appear at an additional hearing.  The veteran 
asked that his case be considered on the evidence of record.  
The Board will proceed with the adjudication of the veteran's 
claims.  


FINDINGS OF FACT

1.  The residuals of the veteran's service-connected cervical 
strain with degenerative joint and disc disease include 
chronic intermittent pain and arthritis.  Severe limitation 
of motion of the cervical spine or intervertebral disc 
syndrome with recurring attacks is not found.  

2.  The veteran filed a claim seeking entitlement to a total 
rating based on individual unemployability due to his 
service-connected disabilities in November 1993.

3.  In a VA psychiatric evaluation dated December 3, 1998, 
the veteran was diagnosed with a somatiform disorder with 
numerous symptoms.  A Global Assessment of Functioning (GAF) 
of 45 was indicated.  

4.  Prior to December 3, 1998, no medical evidence supported 
a conclusion that the veteran's service-connected disorders 
including, most importantly, the veteran's service-connected 
somatiform disorder, caused the veteran's unemployability.  
Medical evidence prior to December 1998 indicated that the 
veteran's service-connected somatoform disorder was not 
severely disabling.


CONCLUSIONS OF LAW

1.  The criteria for disability rating greater than 
20 percent for the cervical strain with degenerative joint 
and disc disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to, and since, September 23, 2002).

2.  Entitlement to an effective date of December 3, 1998, for 
the award of a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

In November 1993, the veteran filed a claim seeking increased 
compensation based on unemployability.  He indicated that he 
had not been working since March 1993.  The veteran noted a 
series of physical difficulties that he associated with his 
service.  Many of these claims have been denied.  On VA 
examination in March 1994, the veteran reported that he had 
been unemployed since May of last year (1993) when he closed 
his transmission repair shop.  

Medical records from the Social Security Administration (SSA) 
indicate that the veteran had not engaged in any substantial 
gainful activity since November 18, 1992.  It was noted that 
the veteran had an impairment involving his cervical spine 
and right upper extremity.  The veteran noted chronic pain in 
multiple joints.  It was noted the claimant's impairments 
have prevented him from performing more than minimal sitting, 
walking, and standing, and he cannot lift and carry more than 
5 to 10 pounds occasionally with the right upper extremity.  
These conclusions appear to be based on the veteran's 
statements regarding his ability to function.  

On VA psychiatric evaluation in March 1994, the examiner 
specifically noted that the "psychological symptoms that he 
speaks of do not seem to be disabling."  The examiner found 
the veteran's psychiatric disorder to be "moderately" 
disabling.  From his pain disorder.  

As noted above, the veteran has filed a series of claims and 
has associated numerous symptoms to his military service.  On 
VA examination of the veteran's neck in November 1998, the 
examiner stated that there was "obvious exaggeration of 
symptoms."  The veteran cited to a series of alleged 
difficulties that he associated with his neck disorder.  In 
light of the veteran's exaggeration, it was indicated that 
efforts to perform a DeLuca evaluation indicated a lack of an 
attempt by the veteran.  It was noted that the veteran 
laughed several times during the examination.

On VA psychiatric evaluation on December 3, 1998, the veteran 
noted receiving treatment for his somatiform/conversion 
disorder on an outpatient basis.  The veteran was noted to be 
"plagued" with numerous somatic symptoms, including pain 
symptoms, gastrointestinal symptoms, sexual symptoms, and 
psuedoneurological symptoms.  The examiner noted that the 
veteran had had different somatic complaints since his early 
20's.  His GAF with regard to his somatization disorder was 
45, indicated to be serious symptoms or any serious 
impairment in social occupation, or school functioning.   

Medical records obtained by the RO or submitted by the 
veteran continue to note his complaints for numerous 
disorders.  At the hearing held before the Board in November 
1995, the veteran noted a serious of difficulties that he 
associated with his military service.  Many of these claims 
have been denied.  

In September 2001, the Board remanded this case to the RO for 
additional development.  Additional medical records were 
obtained continuing to note the veteran's complaints.  

In a January 17, 2003, psychiatric evaluation, it was noted 
that the veteran had been seen on an outpatient basis, 
although he has only been seen by a therapist once in the 
last year and that it had been about a year or more since he 
saw a psychiatrist.  The veteran was not on any anti-anxiety 
or antidepressive or antipsychotic medication.  The veteran 
appeared frustrated in the fact that others do not believe 
his symptoms.  The veteran was diagnosed with a severe 
somatiform pain disorder.  The veteran's GAF was 
approximately 43.  Post-traumatic stress disorder (PTSD) was 
also indicated with a GAF of 55.  

Within a VA examination of the veteran's neck in April 2003, 
the veteran reported a pain level of approximately 5 on a 1 
to 10 scale.  The veteran did not have any new physical 
therapies and denied any type of surgical interventions.  The 
veteran contended that the pain was pretty much constant and 
present daily with pain radiation to his bilateral shoulders, 
more so on the right.  

The veteran contended that he had not worked since 1992 when 
he quit as an auto mechanic because of chronic pain issues.  
However, it was noted that the veteran had an ability to 
function.  For example, in April 2003 he had broken a fan in 
his car and was able to repair it without assistance.  
Cervical spine active range of motion indicated a forward 
flexion of between zero and 35 degrees, a backward extension 
of between zero and 30 degrees, right and left lateral 
flexion of zero to 20 degrees, and right and left rotation of 
zero to 35 degrees.  There was no tenderness or spasm noted 
over the neck with these maneuvers.  The veteran was found to 
have full strength but had limited range of motion due to his 
complaints of pain and stiffness.  There was no evidence of 
incoordination in his neck.  The veteran was able to use his 
bilateral upper extremities without evidence of 
incoordination.  For example, the veteran was able to untie 
and tie his shoes while bending over from his chair without 
difficulty when asked to do so.  X-ray studies revealed 
extensive degenerative disc disease.  The veteran was 
diagnosed with cervical spine degenerative arthritis and disc 
disease with residuals including decreased range of motion 
due to pain and stiffness, discomfort, and radiographic 
evidence of extensive degenerative disc disease.  

In March 2003, the veteran requested an effective date for 
individual unemployability of January 1, 1983.  The veteran 
contends at this time that he had not been able to work since 
1983 because of his disabilities.  In May 2003 statement, the 
veteran noted that he had previously requested an earlier 
effective date back to 1983 which, he contends, was the date 
he could no longer work.  The veteran at this time requested 
individual unemployability benefits from the date he filed 
his claim in 1994.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the provisions set forth 
in the new law and regulation.  The case includes multiple 
examination reports, outpatient treatment records, and the 
veteran's testimony.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  The Board remanded this case in order 
to assist the veteran with the development of his claims.  
Under these circumstances, no further action is necessary to 
assist the claimant with his claims.  

In the multiple supplemental statements of the cases, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
type of evidence VA would assist in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been notified of the laws and regulations that set forth 
the criteria for entitlement to an increased evaluation for 
his cervical spine as well as an earlier effective date for 
the award of his individual unemployability.  Importantly, 
the veteran has been provided notice of the new regulations 
regarding the evaluation of the veteran's neck disorder.  
Over many years the RO has attempted to develop this case.  
Accordingly, the Board can proceed with the adjudication of 
the veteran's case.  The veteran's statements to the RO and 
the Board clearly indicate the veteran understands the 
criteria.  The Board finds that the notice requirements the 
new law and regulations have been met.  

III.  Entitlement to an Increased Evaluation for 
Cervical Strain with Degenerative Joint and Disc Disease

In May 2003, the veteran noted that while he is currently 
receiving a total rating based on individual unemployability 
due to his service-connected disabilities he wished to 
continue to pursue the increased rating for cervical strain 
issue because he did not believe that the VA examiner 
considered all pertinent medical evidence in continuing an 
assignment of a 20 percent rating on this issue.  The veteran 
noted extensive degenerative disc disease that he believed 
had not been considered by the VA examiner.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's 
service-connected degenerative disc disease of the cervical 
spine has been evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5293.  Under Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Degenerative arthritis (Diagnostic 
Code 5003) is to be rated based on limitation of motion under 
the appropriate diagnostic code for the joint or joints 
involved.  Severe limitation of motion under Diagnostic Code 
5290 is to be evaluated as 30 percent disabling.  

The RO has evaluated the veteran's condition primarily under 
Diagnostic Code 5293 (intervertebral disc syndrome).  Under 
this code, pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrant a 60 percent evaluation.  Severe intervertebral disc 
syndrome with recurrent attacks and intermittent relief 
warrants a 40 percent evaluation and moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation.  

The VA schedule of ratings for intervertebral disc syndrome 
was changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Therefore, adjudication of 
the increased rating claim must also include consideration of 
both the old and new criteria under Karnas.  In evaluating 
the veteran's condition under the old and new criteria, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time.  The RO provided the veteran with the 
new regulations and evaluated the disability under the new 
criteria.

According to the new schedule of requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based on 
either the total duration of incapacitating episodes over the 
past 12 months or a combination, under § 4.25, of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  Specifically, evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants the assignment 
of a 60 percent disability rating.  Id.  For purposes of 
evaluating under the new Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Such prescribed bed rest is not indicated in this 
case.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurological signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293 (effective September 23, 
2002).

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293 (effective 
September 23, 2002).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Note 3 following Diagnostic Code 5293 (effective 
September 23, 2002).  Further, although regulations recognize 
that a part that becomes painful on use must be regarded as 
seriously disabled (see 38 C.F.R. §§ 4.40 and 4.45) these 
provisions are qualified by the specific rating criteria 
applicable to the case at hand.  To the extent that recurring 
attacks, or incapacitating episodes, of intervertebral disc 
syndrome include limitation of motion of the cervical spine, 
the provisions of Diagnostic Code 5290 contemplate limitation 
of motion of the cervical spine.  Application of the U.S. 
Court of Appeals for Veterans Claims (Court) determination in 
DeLuca (which will be address below) requires that problems 
such as pain on use be specifically considered when 
evaluating the veteran's disability, as it was in this case.

The Board finds that the veteran's own characterization of 
his disorder cannot provide a basis to conclude that he is 
entitled to an increased evaluation for his service-connected 
neck disorder.  Based on the medical evidence of record, the 
Board finds that the veteran is exaggerating his difficulties 
associated with this service-connected disorder.  The VA 
examination of November 1998 clearly supports his position.  
The fact that the veteran is also service connected for a 
somatiform disorder along with his numerous symptoms and 
complaints associated with conditions that no health care 
provider has indicated exists would also support this 
determination.  Simply stated, the record includes competent 
evidence that the veteran is exaggerating his complaints of 
neck pain either due to his service-connected psychiatric 
disorder or in an attempt to obtain additional VA 
compensation.  In any event, the Board finds that the 
subjective complaints are not credible and therefore cannot 
provide a basis to award him additional compensation for his 
service-connected cervical strain disorder.  

The Board finds that the objective medical evidence would not 
support the conclusion that the veteran is entitled to an 
increased evaluation.  As noted by veteran, with any form of 
arthritis, painful motion is an important factor of the 
disability under 38 C.F.R. § 4.59.  However, in this unique 
case, the Board finds that the veteran's complaints of pain 
cannot be considered credible in light of extensive medical 
evidence that indicates that he is exaggerating his 
complaints of pain.  In making this determination, the Board 
has carefully considered the Court's determination in 
DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The examiner 
in 1998 specifically cited to this Court decision.  Based on 
these medical opinions, including the medical opinion of 
April 2003, the Board finds no basis to grant the veteran 
additional compensation for his neck disorder.  

In his May 2003 statement to the VA, the veteran noted that 
the April 2003 VA examination had indicated extensive 
degenerative disc disease.  In this regard, it is important 
for the veteran to understand that the degenerative disc 
disease is the primary basis by which the Board can justify 
the current evaluation of 20 percent for the neck disorder.  
The Board is not disputing the x-ray studies, but the 
veteran's complaints of pain associated with his arthritic 
condition.  Only sporadic treatment for this disorder for 
many years would also support this determination.  The clear 
diagnosis of a somatiform pain disorder would also support 
this conclusion.  The veteran's long and detailed history of 
subjective symptoms without an objective basis (or very 
limited objective basis) does not support the conclusion that 
the veteran suffers severe limitation of motion caused by 
pain resulting from his service-connected neck disability.  
Without consideration of the indications of "extensive" 
degenerative disc disease, the current evaluation of 
20 percent could not be supported.  

The Board finds no competent medical evidence that is found 
credible and of significant probative weight at this time 
that would support a finding that the current 
service-connected cervical spine disability has caused severe 
limitation of motion which would warrant the next higher 
evaluation under any diagnostic code.  While is clear the 
veteran has some residual disability associated with his 
service-connected neck disability, the overwhelming medical 
evidence supports a conclusion that the neck disability is, 
at best, moderate, causing only a moderate limitation of 
function.  Accordingly, an increased evaluation is not 
warranted.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) is raised by the 
record.  As the veteran is currently receiving a total rating 
based on individual unemployability due to his 
service-connected disorder, the Board finds that the record 
does not raise the issue of entitlement under 38 C.F.R. 
§ 3.321(b)(1).  

IV.  Entitlement to an Earlier Effective 
Date for the Award of a Total Rating

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  
In this case, the veteran filed a claim seeking entitlement 
to a total rating based on individual unemployability due to 
his service-connected disabilities in November 1993.  The 
veteran in his most recent statement has requested that the 
Board grant him a total rating based on individual 
unemployability due to his service-connected disabilities 
based on this claim.  However, based on a detailed review of 
the medical evidence of record, the Board finds no basis to 
award the veteran a total rating based on individual 
unemployability due to his service-connected disabilities 
effective as of the date he filed this claim.  

The Board finds that the medical evidence of record in 
November 1993 did not support the conclusion at that time 
that the veteran's service-connected disorders had caused his 
unemployability.  While the SSA determination clearly states 
that the veteran was disabled since November 1992, this does 
not provide a basis to conclude that the veteran's 
service-connected disabilities, standing alone, caused the 
veteran's unemployment.  

The medical evidence of record at this time clearly does not 
support the conclusion that the veteran's service-connected 
psychiatric disorder had caused the veteran's unemployment.  
The VA psychiatric evaluation of March 1994 found the veteran 
to be "moderately" disabled from his pain disorder.  This 
medical evidence clearly does not support the conclusion that 
the veteran was unemployable as of the date he filed this 
claim.

In adjudicating this case, it is important for the veteran to 
understand that the basis for the total rating is the 
veteran's service-connected psychiatric disorder.  The Board 
has considered the veteran's other service-connected 
disorders, including his cervical strain and diabetes 
mellitus.  However, the Board finds that the veteran's 
complaints associated with these disorders have clearly been 
exaggerated for reasons noted in detail above.  The critical 
issue in this case is when the veteran's psychiatric disorder 
became so disabling as to render the veteran unemployable.  
Based on the evaluation of March 1994, the Board finds that 
the veteran was not unemployable due to his service-connected 
psychiatric condition in 1993.  

The RO has determined that the veteran was unemployable due 
to his service-connected psychiatric disorder effective 
January 17, 2003, the date of the VA psychiatric evaluation.  
At this time, the veteran noted a series of difficulties and 
pain problems in just about "every joint in his body."  These 
types of difficulties were not cited within the veteran's VA 
evaluation of March 1994, clearly indicating a worsening of 
the condition.  Based on this psychiatric evaluation of 
January 2003, the RO found the veteran unemployable effective 
on this date.  

The Board has reviewed the medical evidence prior to March 
2003 to determine whether there is a basis to award the 
veteran a total rating based on individual unemployability 
due to his service-connected disabilities prior to this date.  
In the opinion of the Board, the veteran's difficulties as 
cited within the January 2003 VA psychiatric evaluation are 
very similar to those difficulties cited within the VA 
psychiatric evaluation of December 3, 1998.  The veteran's 
difficulties are nearly identical in nature.  Accordingly, 
the Board finds a basis to award the veteran a total rating 
based on individual unemployability due to his 
service-connected disorders effective December 3, 1998.  

The Board has reviewed the medical evidence of record to 
determine whether the veteran can be awarded a total rating 
prior to December 3, 1998.  However, the December 3, 1998, 
psychiatric evaluation is the first real evidence the VA has 
indicating that the veteran's service-connected somatiform 
disorder has caused his unemployability.  Medical records 
prior to this date either do not note a psychiatric 
disability or note other difficulties associated with other 
disorders that are not at issue before the Board at this 
time.  

In reviewing the veteran's contentions, the Board must once 
again note that the veteran's assertions regarding his 
symptoms are not credible.  The veteran's statements 
regarding when he was unemployed are not credible.  For 
example, in his March 2003 statement, the veteran indicates 
that he was unemployable as of January 1, 1983.  However, 
within his application for individual unemployability in 
November 1993, the veteran indicates that he was employed 
that year.

With regard to the SSA determination, the Board has carefully 
reviewed this determination.  This SSA determination is 
clearly based on the veteran's subjective complaints, which, 
for reasons noted above, the Board has found to be entitled 
to very little probative value.  Simply stated, the veteran 
is exaggerating his complaints of pain.  

Based on a detailed review of the medical evidence of record, 
the Board finds no basis to conclude that the veteran's 
psychiatric disorder, the service-connected somatiform pain 
disorder, caused his unemployability prior to the December 
1998 VA psychiatric evaluation.  The veteran's complaints and 
alleged difficulties cannot provide the basis to determine 
the veteran's unemployability for reasons clearly noted 
above.  

In making this determination the Board has carefully 
considered the Court's determination in Bowling v. Principi, 
15 Vet. App. 1 (2002) and Beaty v. Brown, 6 Vet. App. 523, 
537 (1994).  The Board remanded this case to the RO in 
September 2001 based, in part, due to these decisions.  Based 
on the unique facts of this case, the Board finds that there 
is no objective medical evidence to support the conclusion 
that the veteran was unemployable due to his 
service-connected psychiatric disorder prior to December 
1998.  The veteran's complaints and alleged difficulties 
cannot form the basis to conclude that he was unemployable 
prior to this time due to reasons which have been adequately 
addressed above.  The objective medical evidence would not 
support the conclusion that the veteran was unemployable due 
to his service-connected psychiatric disorder prior to this 
date.  Accordingly, entitlement to an earlier effective date 
earlier than December 3, 1998, is not possible.  The Board 
has considered the benefit of the doubt doctrine in this 
case.  However, without consideration of this doctrine, the 
total rating could not be justified based on the evidence.  
In fact, a great deal of evidence in this case does not 
support the total rating.  In any event, the VA psychiatric 
evaluation in March 1994, which found veteran's psychiatric 
disorder to be "moderately" disabling, provides the medical 
basis under Bowling and Beaty to support the Board's decision 
in this case. 


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected cervical strain with degenerative 
joint and disc disease is not warranted.  To this extent, the 
appeal is denied.

Entitlement to an effective date of December 3, 1998, (but no 
earlier) for the award of a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  To this extent, the appeal is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

